Order affirmed, without costs.
Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Burke and Scileppi. Judges Feld and Bergan dissent and vote to reverse the order appealed from and to remit the matter to respondent for imposition of discipline not inconsistent with the following memorandum: In the light of appellant’s long service and of the particular circumstances presented by the record before us, it is our opinion that respondent’s dismissal of appellant from his position was excessive punishment, and that a suspension would have sufficed. (Civ. Prac. Act, § 1296, subd. 5-a, now CPLR 7803, subd. 3; see Matter of Payton v. New York City Tr. Auth., 8 N Y 2d 737).